                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


COALFIELD LUMBER CO., INC.
a Kentucky Corporation, and,

BRYAN K. JUDE,

                              Plaintiffs,

v.                                                     CIVIL ACTION NO. 2:19-cv-00098

MADELINA M. TINT STACY, et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       Pending before the Court is Defendants’ Motion to Dismiss for Lack of Subject-Matter

Jurisdiction. (ECF No. 19.) For the reasons discussed more fully below, the Court GRANTS

the motion. (ECF No. 19.)

                                       I.     BACKGROUND

       Plaintiffs filed this action alleging fraud stemming from an alleged check cashing scheme

by Defendants. (See ECF No. 1.) Plaintiffs’ sole basis for federal jurisdiction is complete

diversity between Plaintiffs and Defendants.        (See id.)   In the Complaint, Plaintiffs allege

Plaintiff Coalfield Lumber is a Kentucky corporation with its principal place of business in

Kentucky and Plaintiff Bryan K. Jude (“Jude”) is a citizen of Boyd County, Kentucky. (See id.

at 1–2, ¶¶ 1–2.) Plaintiffs further allege Defendants are citizens of West Virginia. (See id. at 2,

¶¶ 3–7.)

                                                1
        On February 8, 2019, Plaintiffs filed this action against Defendants.             (ECF No. 1.)

Defendants subsequently filed the present motion to dismiss for lack of subject matter jurisdiction

on March 22, 2019, arguing Jude was a citizen of West Virginia when this action was filed and,

thus, there is not complete diversity between parties. (See ECF No. 20.) Plaintiffs timely

responded to the motion, (ECF No. 22), and Defendants timely replied, (ECF No. 23.) As such,

the motion is fully briefed and ripe for adjudication.

                                       II.     LEGAL STANDARD

        Article III of the United States Constitution provides, in pertinent part, that “[t]he judicial

Power shall extend . . . to Controversies . . . between Citizens of different States . . . .” U.S. Const.

art. III, § 2. “The district courts shall have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

. . . citizens of different States.” 28 U.S.C. § 1332(a)(1). The Supreme Court has long “read the

statutory formulation ‘between . . . citizens of different States’” in Section 1332(a)(1) “to require

complete diversity between all plaintiffs and all defendants.” Lincoln Prop. Co. v. Roche, 546

U.S. 81, 89 (2005) (citing Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)). “[T]he ‘complete

diversity’ rule clarifies that the statute authorizing diversity jurisdiction over civil actions between

a citizen of a state where the suit is brought and a citizen of another state permits jurisdiction only

when no party shares common citizenship with any party on the other side.” Mayes v. Rapoport,

198 F.3d 457, 461 (4th Cir. 1999) (citation omitted). “A party seeking to invoke diversity

jurisdiction has the burden of showing complete diversity of citizenship.” Hardaway v. Checkers

Drive-In Rests., 483 F. App’x 854, 854 (4th Cir. June 20, 2012) (citing Krasnov v. Dinan, 465

F.2d 1298, 1301 (3d Cir. 1972)). “When a defendant challenges subject matter jurisdiction


                                                    2
pursuant to Rule 12(b)(1), ‘the district court is to regard the pleadings as mere evidence on the

issue, and may consider evidence outside the pleadings without converting the proceeding to one

for summary judgment.’” Evans v. B.F. Perkins Co., a Div. of Standex Int’l Corp., 166 F. 3d 642,

647 (4th Cir. 1999) (quoting Richmond, Fredericksburg & Potomac R. Co. v. United States, 945

F.2d 765, 768 (4th Cir.1991)). A motion to dismiss under Rule 12(b)(1) should only be granted

“if the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as

a matter of law.” Id.; see also Upstate Forever v. Kinder Morgan Energy Partners, L.P., 887 F.3d

637, 645 (4th Cir. 2018).

                                          III.   DISCUSSION

       The sole issue before the Court is whether diversity jurisdiction exists. In support of their

motion, Defendants provide a complaint filed by Plaintiffs on March, 1, 2019, in the Circuit Court

of Wayne County, West Virginia, against Defendant Madelina Stacy. In that complaint, filed

only three weeks after the present case, Plaintiffs assert Jude is a resident of West Virginia and list

his address as a West Virginia address. (See ECF No. 20-1.) Defendants further submit Jude’s

entry in the Mingo County, West Virginia, voter registration log which shows Jude is currently a

registered voter as of March 18, 2018, when the records were reviewed. (See ECF No. 20-2.) In

objection, Plaintiffs submit an affidavit of Jude in which he states he is a citizen of Kentucky, as

evidenced by his permanent move, and that he banks, works, and pays taxes all in the state of

Kentucky. (See ECF No. 22 at 3.)

       A determination of diversity jurisdiction is based on whether diversity exists “at the time

the action is filed,’ regardless of later changes in originally crucial facts such as the parties’

citizenship . . . .” Porsche Cars North America, Inc. v. Prosche.net, 302 F.3d 248, 255–56 (4th


                                                  3
Cir. 2002) (quoting Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991)); see

also McNeely v. Soyoola, No. 2:12-cv-8727, 2014 WL 12862485, at *2 (S.D. W. Va. Mar. 27,

2014) (“[A] later change of citizenship will generally not alter whether diversity jurisdiction

exists.”).

        “An individual is a citizen of the state in which he or she is domiciled.” Bloom v. Library

Corp., 112 F. Supp. 3d 498, 502 (N.D. W. Va. June 30, 2015) (citing Johnson v. Advance Am.,

549 F.3d 932, 937 n.2 (4th Cir. 2008)). “Domicile requires physical presence, coupled with an

intent to make the State a home” and, thus, allegations of residence alone do not establish

citizenship in a state. Id. (quoting Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48

(1989)); see also Johnson, 549 F.3d at 937 n.2. In determining domicile, Courts may consider

the following factors: “the party’s current residence; voter registration and voting practices; situs

of personal and real property; location of brokerage and bank accounts; membership in unions,

fraternal organizations, churches, clubs, and other associations; place of employment or business;

driver’s license and automobile registration; [and] payment of taxes.” Bloom, 112 F. Supp. 3d at

502 (quoting 13E Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3612

(3d ed. 2014)). However, none of these factors are dispositive. Id. “Furthermore, a party's own

statements of his intended domicile are ‘not conclusive’ and are ‘entitled to little weight when in

conflict with the facts.’” Peterson for Peterson v. Patty, No. 3:16-cv-00026, 2017 WL 2655854,

at *3 (W.D. Va. June 19, 2017) (citing Webb v. Nolan, 361 F. Supp. 418, 421 (M.D.N.C. 1972),

aff’d, 484 F.2d 1049 (4th Cir. 1973)).

        While some facts do weigh in favor of finding Jude was domiciled in Kentucky, the totality

of the circumstances weigh in favor of finding Jude was domiciled in West Virginia, not Kentucky,


                                                 4
at the time this action was filed. On February 8, 2019, when the complaint was filed, Jude still

maintained a residence in West Virginia, had a West Virginia driver’s license, and had his personal

vehicles registered in West Virginia. 1 (See ECF No. 23 at 3.) In addition, Jude was still

registered to vote in West Virginia. (See ECF No. 20-2.) See also Bloom, 112 F. Supp. 3d at

503 (noting that courts have found a party’s voter registration to be of particular importance in

determining domicile); Peterson for Peterson, 2017 WL 2655854, at *3 (“Additionally, and

perhaps most importantly, Peterson is registered to vote in Georgia, which raises a presumption

that he is a citizen of that state.”). In December 2018, Jude’s wife also paid taxes on an owner-

occupied residential property in Dingess, West Virginia. (See ECF No. 23-2.) Lastly, in an

action in which Jude is a plaintiff, filed less than one month after the present case, Jude is listed as

being a resident of Dingess, West Virginia.2 (See ECF No. 20-1 at 1.) Thus, four of the seven

above factors support the conclusion that Jude was a West Virginia resident at the time of filing.

Bloom, 112 F. Supp. 3d at 502.

          Plaintiffs argue that Jude’s “prompt attention to these matters” is evidence of his intent to

remain in Kentucky. (ECF No. 22 at 3.) However, the law is clear that the determination of

whether diversity jurisdiction exists is based on the facts at the time of filing. Porsche Cars North

America, 302 F.3d at 255–56 (4th Cir. 2002). At the time of filing this action, Plaintiffs admit Jude




1
  The Court notes that Jude did not change his driver’s license or vehicle registration from West Virginia to Kentucky
until after this action was filed. Plaintiffs admit Jude had a West Virginia driver’s license at the time of filing and
further admit that his voter and vehicle registration were changed within the two months of his moving to Kentucky.
(See ECF no. 22 at 3.) However, the record contains no definitive dates.
2
  Plaintiffs argue that this complaint was prepared and filed by corporate counsel for Coalfield Lumber Company
without consultation with Jude and is simply incorrect. However, Plaintiffs should have reviewed this complaint to
ensure its accuracy. In addition, Defendants have provided a tax receipt showing Jude’s wife paid property taxes on
their West Virginia property as recently as December 3, 2018. (ECF No. 22-1.) These tax records, in combination
with Jude’s other ties to West Virginia, make it difficult to dismiss this as a simple error.
                                                          5
did not hold a Kentucky driver’s license, was not registered to vote in Kentucky, and did not have

his vehicles registered in Kentucky (ECf No. 22 at 3). Thus, this argument fails.

        Plaintiffs most persuasive argument is based on Jude’s intention to make Kentucky his

permanent home. Jude purchased property in Kentucky in July 2018 and began expensive

renovations which show both an intent and investment in this residence. (ECF No. 22 at 2.) Jude

has stated no intention to return to West Virginia and physically moved to Kentucky in January of

2019, with the intent to make it his permanent home. Jude also currently banks and works in

Kentucky.3 (See ECF no. 22 at 3.)

        However, at the time of filing, Jude was in transition and still held strong ties to West

Virginia in all other ways. While he no longer had the intent to make West Virginia his permanent

home, he only permanently moved to Kentucky within days of filing this complaint. A new

domicile had not yet been established. In fact, in a separate complaint, filed only three weeks after

this action, corporate counsel claimed Jude was a West Virginia resident and used his prior

residence to support this claim.

        As noted, the burden of establishing diversity jurisdiction remains with Plaintiffs and they

have not carried their burden. Allegations of residence alone do not establish citizenship.

Plaintiffs have provided no definitive dates and no documented evidence to support the claims

made in Jude’s affidavit and the court affords little weight to these subjective statements because

the greater weight of evidence supports Defendants’ position on this issue. In sum, given the

specific circumstances presented in this case and considering the evidence in its entirety, the court



3
  The record does not indicate when Jude began banking in Kentucky or whether Jude currently banks or has
previously banked in West Virginia. The record also does not indicate whether Jude still maintains his residence in
West Virginia.
                                                        6
concludes that Jude was not a resident of Kentucky at the time this action was filed and that

diversity jurisdiction does not exist. This court has no jurisdiction over these claims.



                                        IV.    CONCLUSION

       For the reasons discussed herein, the Court GRANTS Defendants’ motion to dismiss and

DISMISSES this action WITHOUT PREJUDICE. The Court DIRECTS the Clerk to remove

this action from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         September 10, 2019




                                                 7
